Case 5:06-cv-13726-JEL-MJH ECF No. 60 filed 06/26/20   PageID.553   Page 1 of 3




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


In re:

William A. Rankin and                   Consolidated Case No. 06-13726
Shirley A. Rankin,
                                        Bankr. Case No. 02-30596
                        Debtors.        Chapter 7
                                        Walter Shapero
_______________________________/        United States Bankruptcy Judge

William A. Rankin and                   Judith E. Levy
Shirley A. Rankin                       United States District Judge

                        Appellants      Mag. Judge Michael J.
                                        Hluchaniuk
v.

Brian Levan and Associates, P.C.;
Commonwealth Land Title Ins.
Co., a foreign corporation; Joel R.
Dault; Progressive Title Ins.
Agency Co., a Michigan
Corporation; Paul Wood, deceased;
Karla Volke-Wood,

                         Appellees

Collene K. Corcorian,

                     Trustee—
                     Appellee.
________________________________/

 ORDER ADOPTING REPORT AND RECOMMENDATION [57]
Case 5:06-cv-13726-JEL-MJH ECF No. 60 filed 06/26/20   PageID.554   Page 2 of 3




     Before the Court is Magistrate Judge Michael J. Hluchaniuk’s

Report and Recommendation (“R&R”) recommending the Court deny

Debtors/Appellants William A. Rankin and Shirley A. Rankin’s motion to

reopen the case (ECF No. 52). (ECF No. 57.)

     The parties were required to file specific written objections within

14 days of service. Fed. R. Civ. P. 72(b)(2); E.D. Mich. L.R. 72.1(d). No

objections were filed. Instead, Debtors/Appellants filed a response to the

R&R, in which they sought an extension “past March 31, 2020” because

“of this corona virus that is spreading across the world,” and because

“[a]ccording to the news Courts will be closed for 3 weeks.” (ECF No. 59,

PageID.550.)    Debtors/Appellants,    although    pro se, have        proven

themselves very capable of advocacy and of meeting deadlines

throughout the years that this case has been pending. Although the

physical courthouse has been closed due to the pandemic, the closure has

not stopped the work of the Court. Moreover, there is nothing about

preparing objections to the R&R that would require travel or violation of

any of the Executive Orders set forth by the Governor of Michigan during

the pandemic. Indeed, the request for additional time was submitted
Case 5:06-cv-13726-JEL-MJH ECF No. 60 filed 06/26/20       PageID.555    Page 3 of 3




during that time. Accordingly, Debtors/Appellants’ request for an

extension is denied.

      The Court has nevertheless carefully reviewed the R&R and

concurs in the reasoning and result. Accordingly,

      The Report and Recommendation (ECF No. 57) is ADOPTED;

      Plaintiff’s motion to re-open the case (ECF No. 52) is DENIED; and

      Plaintiff’s response seeking an extension (ECF No. 59) is DENIED.1

      IT IS SO ORDERED.

Dated: June 26, 2020                         s/Judith E. Levy
Ann Arbor, Michigan                          JUDITH E. LEVY
                                             United States District Judge


                       CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on June 26, 2020.
                                             s/William Barkholz
                                             WILLIAM BARKHOLZ
                                             Case Manager




      1 By failing to object to the R&R, the parties have waived any further right of
appeal. United States v. Archibald, 589 F.3d 289, 295–96 (6th Cir. 2009).
